

Exhibit 10.4
Agreement and Plan of Acquisition, dated as of June 13, 2006 by and between
Advanced Biomass Gasification Technologies, Inc., UTEK Corporation and Xethanol
Corporation.



--------------------------------------------------------------------------------

ACQUISITION OFADVANCED BIOMASS GASIFICATION TECHNOLOGIES, INC. 
by
XETHANOL CORPORATION

--------------------------------------------------------------------------------

 
AGREEMENT AND PLAN OF ACQUISITION


This Agreement and Plan of Acquisition (Agreement) is entered into by and
between Advanced Biomass Gasification Technologies, Inc., a Florida corporation
(ABGT), UTEK CORPORATION, a Delaware corporation (UTEK), and Xethanol
Corporation, a Delaware corporation (XTHN).


WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
ABGT (ABGT Shares);


WHEREAS, before the Closing Date, ABGT will acquire the license for the fields
of use as described in the License Agreement and the proposed Cooperative
Research Agreement as described which is attached hereto as part of Exhibit A
and made a part of this Agreement (License Agreement) and proposed Cooperative
Research Agreement (Cooperative Research Agreement) the rights to develop and
market a patented and proprietary technology for the fields of uses specified in
the License Agreement (Technology);


WHEREAS, the parties desire to provide for the terms and conditions upon which
ABGT will be acquired by XTHN in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all ABGT Shares will be owned by XTHN, and all issued and
outstanding ABGT Shares will be exchanged for common stock of XTHN with terms
and conditions as set forth more fully in this Agreement; and


WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (Code).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:



ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION


1.01 The Acquisition


(a) Acquisition Agreement. Subject to the terms and conditions of this
Agreement, at the Effective Date, as defined below, all ABGT Shares shall be
acquired from UTEK by XTHN in accordance with the respective corporation laws of
their states and the provisions of this Agreement and the separate corporate
existence of ABGT, as a wholly-owned subsidiary of XTHN, shall continue after
the closing.


(b) Effective Date. The Acquisition shall become effective (Effective Date) upon
the execution of this Agreement and closing of the transaction.




1.02 Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all
of the ABGT Shares that are issued and outstanding at the Effective Date shall
be exchanged for 136,838 unregistered shares of common stock of XTHN (XTHN
Shares) as follows:
 
Page 1 of 17

--------------------------------------------------------------------------------


 
Shareholder
Number of XTHN Shares
UTEK Corporation
136,838
   

1.03 Effect of Acquisition.


(a) Rights in ABGT Cease. At and after the Effective Date, the holder of each
certificate of common stock of ABGT shall cease to have any rights as a
shareholder of ABGT.


(b) Closure of ABGT Shares Records. From and after the Effective Date, the stock
transfer books of ABGT shall be closed, and there shall be no further
registration of stock transfers on the records of ABGT.


1.04 Closing. Subject to the terms and conditions of this Agreement, the Closing
of the Acquisition shall be the date of the last executed signature affixed to
this Agreement, but in no event later than June 13, 2006.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


2.01 Representations and Warranties of UTEK and ABGT. UTEK and ABGT jointly and
severally represent and warrant to XTHN that the facts set forth below are true
and correct:


(a) Organization. ABGT and UTEK are corporations duly organized, validly
existing and in good standing under the laws of their respective states of
incorporation, and they have the requisite power and authority to conduct their
business and consummate the transactions contemplated by this Agreement. True,
correct and complete copies of the articles of incorporation, bylaws and all
corporate minutes of ABGT have been provided to XTHN and such documents are
presently in effect and have not been amended or modified.
 
(b) Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors and shareholder of ABGT and the board
of directors of UTEK; no other corporate action by the respective parties is
necessary in order to execute, deliver, consummate and perform their respective
obligations hereunder; and ABGT and UTEK have all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.

 
(c)  Capitalization. The authorized capital of ABGT consists of 1,000,000 shares
of common stock with a par value $.01 per share. At the date of this Agreement,
1,000 ABGT Shares are issued and outstanding as follows:

 
Shareholder
Number of ABGT Shares
UTEK Corporation
1000

 
All issued and outstanding ABGT Shares have been duly and validly issued and are
fully paid and non-assessable shares and have not been issued in violation of
any preemptive or other rights of any other person or any applicable laws. ABGT
is not authorized to issue any preferred stock. All dividends on ABGT Shares
which have been declared prior to the date of this Agreement have been paid in
full. There are no outstanding options, warrants, commitments, calls or other
rights or Agreements requiring ABGT to issue any ABGT Shares or securities
convertible, exercisable or exchangeable into ABGT Shares to anyone for any
reason whatsoever. None of the ABGT Shares is subject to any charge, claim,
condition, interest, lien, pledge, option, security interest or other
encumbrance or restriction, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.
 
Page 2 of 17

--------------------------------------------------------------------------------




(d) Binding Effect. The execution, delivery, performance and consummation of
this Agreement, the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which ABGT or UTEK is a party and
will not create a default under any such obligation or under any Agreement to
which ABGT or UTEK is a party. This Agreement constitutes a legal, valid and
binding obligation of ABGT, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.


(e) Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of ABGT’s and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of ABGT.


(f) No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by ABGT or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, ABGT’s or UTEK’s
articles of incorporation or bylaws, the Technology, the License Agreement, or
any agreement, contract, instrument, order, judgment or decree to which ABGT or
UTEK is a party or by which ABGT or UTEK or any of their respective assets is
bound, or violate any provision of any applicable law, rule or regulation or any
order, decree, writ or injunction of any court or government entity which
materially affects their respective assets or businesses.


(g) Consents. No consent from or approval of any court, governmental entity or
any other person is necessary in connection with execution and delivery of this
Agreement by ABGT and UTEK or performance of the obligations of ABGT and UTEK
hereunder or under any other agreement to which ABGT or UTEK is a party; and the
consummation of the transactions contemplated by this Agreement will not require
the approval of any entity or person in order to prevent the termination of the
Technology, the License Agreement, or any other material right, privilege,
license or agreement relating to ABGT or its assets or business.


(h) Title to Assets. ABGT has or has agreed to enter into the agreements as
listed on Exhibit A attached hereto. These agreements and the assets shown on
the balance sheet of attached Exhibit B are the sole assets of ABGT. Except as
set forth on Schedule 2.01(h), ABGT has good and marketable title to its assets,
free and clear of all liens, claims, charges, mortgages, options, security
agreements and other encumbrances of every kind or nature whatsoever. On the
Closing Date, ABGT will have good and marketable title to its assets, free and
clear of all liens, claims, charges, mortgages, options, security agreements and
other encumbrances of every kind and nature whatsoever.
 
Page 3 of 17

--------------------------------------------------------------------------------


 
(i)  Intellectual Property


(1) The Energy & Environmental Research Center (EERC) a nonprofit branch of the
University of North Dakota (UND) invented and owns the Technology and has all
right, power, authority and ownership and entitlement to file, prosecute and
maintain in effect the Patent application with respect to the Inventions listed
in Exhibit A hereto.


(2) The License Agreement and the Cooperative Research Agreement between EERC
and ABGT covering the Inventions are legal, valid, binding and will be
enforceable in accordance with their respective terms as contained in Exhibit A.
 
(3) Except as otherwise set forth in this Agreement, XTHN acknowledges and
understands that ABGT and UTEK make no representations and provide no assurances
that the rights to the Technology and Intellectual Property contained in the
License Agreement do not, and will not in the future, infringe or otherwise
violate the rights of third parties; however, ABGT and UTEK have no knowledge of
pending or threatened claims by, or any basis for any claims by, any third
parties alleging such infringement or other violation, and


(4)  Except as otherwise expressly set forth in this Agreement, ABGT and UTEK
make no representations and extend no warranties of any kind, either express or
implied, including, but not limited to warranties of merchantability, fitness
for a particular purpose, non-infringement and validity of the Intellectual
Property.


(j)  Liabilities of ABGT. ABGT has no assets (except as set forth in Section
2.01 (h)), no liabilities or obligations of any kind, character or description
except those listed on the attached schedules and exhibits.   
 
(k) Financial Statements. The unaudited financial statements of ABGT, including
a balance sheet, attached as Exhibit B and made a part of this Agreement, are,
in all respects, complete and correct and present fairly ABGT’s financial
position and the results of its operations on the dates and for the periods
shown in this Agreement; provided, however, that interim financial statements
are subject to customary year-end adjustments and accruals that, in the
aggregate, will not have a material adverse effect on the overall financial
condition or results of its operations. ABGT has not engaged in any business not
reflected in its financial statements. There have been no material adverse
changes in the nature of its business, prospects, the value of assets or the
financial condition since the date of its financial statements. There are no,
and on the Closing Date there will be no, outstanding obligations or liabilities
of ABGT except as specifically set forth in the financial statements and the
other attached schedules and exhibits. There is no information known to ABGT or
UTEK that would prevent the financial statements of ABGT from being audited in
accordance with generally accepted accounting principles.


   (l)  Taxes. All returns, reports, statements and other similar filings
required to be filed by ABGT with respect to any federal, state, local or
foreign taxes, assessments, interests, penalties, deficiencies, fees and other
governmental charges or impositions have been timely filed with the appropriate
governmental agencies in all jurisdictions in which such tax returns and other
related filings are required to be filed; all such tax returns properly reflect
all liabilities of ABGT for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from ABGT by any taxing authority, have been
properly paid, except to the extent reflected on ABGT’s financial statements,
where ABGT has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. ABGT has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
ABGT a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. ABGT has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. ABGT has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon ABGT. ABGT is not and has never
been a party to any tax-sharing agreements with any other person or entity.
 
Page 4 of 17

--------------------------------------------------------------------------------




(m) Absence of Certain Changes or Events. From the date of the full execution of
the Term Sheet until the Closing Date, ABGT has not, and without the written
consent of XTHN, it will not have:


(1) Sold, encumbered, assigned let lapsed or transferred any of its material
assets, including without limitation the Intellectual Property, the License
Agreement or any other material asset;


(2) Amended or terminated the License Agreement or other material agreement or
done any act or omitted to do any act which would cause the breach of the
License Agreement or any other material agreement;


(3) Suffered any damage, destruction or loss whether or not in control of ABGT;


(4) Made any commitments or agreements for capital expenditures or otherwise;


(5) Entered into any transaction or made any commitment not disclosed to XTHN;


(6) Incurred any material obligation or liability for borrowed money;


(7) Done or omitted to do any act, or suffered any other event of any character,
which is reasonable to expect, would adversely affect the future condition
(financial or otherwise), assets or liabilities or business of ABGT; or
 
(8) Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by ABGT or UTEK untrue as of the date of this
Agreement or as of the Closing Date.


(n) Material Agreements. Exhibit A attached contains a true and complete list of
all contemplated and executed agreements between ABGT and a third party. A
complete and accurate copies of all material agreements, contracts and
commitments of the following types, whether written or oral, to which it is a
party or is bound (Contracts), has been provided to XTHN. Such executed
Contracts are, and such contemplated Contracts will be, at the Closing Date, in
full force and effect without modifications or amendment and constitute the
legally valid and binding obligations of ABGT in accordance with their
respective terms and will continue to be valid and enforceable following the
Acquisition. ABGT is not, and will not be at the Closing Date, in default of any
of the Contracts. In addition:


(1) There are no outstanding unpaid promissory notes, mortgages, indentures,
deed of trust, security agreements and other agreements and instruments relating
to the borrowing of money by or any extension of credit to ABGT; and


(2) There are no outstanding operating agreements, lease agreements or similar
agreements by which ABGT is bound; and


(3) The complete final draft of the License Agreement has been provided to XTHN;
and


(4) Except as set forth in (3) above, there are no outstanding licenses to or
from others of any Intellectual Property and trade names; and


(5) There are no outstanding agreements or commitments to sell, lease or
otherwise dispose of any of ABGT’s property; and


(6) There are no breaches of any agreement to which ABGT is a party.


(o) Compliance with Laws. ABGT is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.
 
Page 5 of 17

--------------------------------------------------------------------------------




(p) Litigation. There is no suit, action or any arbitration, administrative,
legal or other proceeding of any kind or character, or any governmental
investigation pending or to the best knowledge of ABGT or UTEK, threatened
against ABGT, the Technology, or License Agreement, affecting its assets or
business (financial or otherwise), and neither ABGT nor UTEK is in violation of
or in default with respect to any judgment, order, decree or other finding of
any court or government authority relating to the assets, business or properties
of ABGT or the transactions contemplated hereby. There are no pending or
threatened actions or proceedings before any court, arbitrator or administrative
agency, which would, if adversely determined, individually or in the aggregate,
materially and adversely affect the assets or business of ABGT or the
transactions contemplated hereby.


(q) Employees. ABGT has no and never had any employees. ABGT is not a party to
or bound by any employment agreement or any collective bargaining agreement with
respect to any employees. ABGT is not in violation of any law, rule or
regulation relating to employment of employees.


(r) Neither ABGT nor UTEK has any knowledge of any existing or threatened
occurrence, action or development that could cause a material adverse effect on
ABGT or its business, assets or condition (financial or otherwise) or prospects.


(s) Employee Benefit Plans. There are no and have never been any employee
benefit plans, and there are no commitments to create any, including without
limitation as such term is defined in the Employee Retirement Income Security
Act of 1974, as amended, in effect, and there are no outstanding or un-funded
liabilities nor will the execution of this Agreement and the actions
contemplated in this Agreement result in any obligation or liability to any
present or former employee.


(t) Books and Records. The books and records of ABGT are complete and accurate
in all material respects, fairly present its business and operations, have been
maintained in accordance with good business practices, and applicable legal
requirements, and accurately reflect in all material respects its business,
financial condition and liabilities.
 
(u) No Broker’s Fees. Neither UTEK nor ABGT has incurred any investment banking,
advisory or other similar fees or obligations in connection with this Agreement
or the transactions contemplated by this Agreement.


(v)  Full Disclosure. All representations or warranties of UTEK and ABGT are
true, correct and complete in all material respects to the best of UTEK’s and
ABGT’s knowledge on the date of this Agreement and shall be true, correct and
complete in all material respects as of the Closing Date as if they were made on
such date. No statement made by them in this Agreement or in the exhibits and
schedules to this Agreement or any document delivered by them or on their behalf
pursuant to this Agreement contains an untrue statement of material fact or
omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.


2.02 Representations and Warranties of XTHN. XTHN represents and warrants to
UTEK and ABGT that the facts set forth below are true and correct.


(a) Organization. XTHN is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, is qualified to do business as a
foreign corporation in other jurisdictions in which the conduct of its business
or the ownership of its properties require such qualification, and have all
requisite power and authority to conduct its business and operate its
properties.


(b) Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors of XTHN; no other corporate action on
XTHN’s part is necessary in order to execute, deliver, consummate and perform
its obligations hereunder; and it has all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.
 
Page 6 of 17

--------------------------------------------------------------------------------




(c)  Capitalization. The authorized capital of XTHN consists of 50,000,000
(Seventy Five Million) shares of common stock with a par value $0.001 per share
(XTHN Common Shares) and on the Effective Date of the Acquisition,
23,071,609 (Twenty Three Million, Seventy One Thousand, Six Hundred Nine) shares
of XTHN Common Shares (which will include the 136,838(One Hundred Thirty Six
Thousand, Eight Hundred Thirty Eight) XTHN Shares issued at the closing of the
Acquisition) will be issued and outstanding. All issued and outstanding XTHN
Common Shares have been duly and validly issued and are fully paid and
non-assessable shares and have not been issued in violation of any preemptive or
other rights of any other person or any applicable laws.

(d) Binding Effect. The execution, delivery, performance and consummation of the
Acquisition and the transactions contemplated by this Agreement will not violate
any obligation to which XTHN is a party and will not create a default hereunder,
and this Agreement constitutes a legal, valid and binding obligation of XTHN,
enforceable in accordance with its terms, except as the enforcement may be
limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.


(e) Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
XTHN.


(f) No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by XTHN with the terms or
provisions of this Agreement will result in a breach of the terms, conditions or
provisions of, or constitute default under, or result in a violation of, the
corporate charter or bylaws, or any agreement, contract, instrument, order,
judgment or decree to which it is a party or by which it or any of its assets
are bound, or violate any provision of any applicable law, rule or regulation or
any order, decree, writ or injunction of any court or governmental entity which
materially affects its assets or business.


(g) Consents. Assuming the correctness of UTEK’s and ABGT’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to XTHN or its
assets or business.


(h) Financial Statements. The unaudited financial statements of XTHN attached as
Exhibit C present fairly its financial position and the results of its
operations on the dates and for the periods shown on such statements; provided,
however, that interim financial statements are subject to customary year-end
adjustments and accruals that, in the aggregate, will not have a material
adverse effect on the overall financial condition or results of its operations.
XTHN has not engaged in any business not reflected in its financial statements.
There have been no material adverse changes in the nature of its business,
prospects, the value of assets or the financial condition since the date of its
financial statements. There are no outstanding obligations or liabilities of
XTHN except as specifically set forth in the XTHN financial statements.



(i) Full Disclosure. All representations or warranties of XTHN are true, correct
and complete in all material respects on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date. No statement made by it in this Agreement or in the
exhibits to this Agreement or any document delivered by it or on its behalf
pursuant to this Agreement contains an untrue statement of material fact or
omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.


(j) Compliance with Laws. XTHN is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.
 
Page 7 of 17

--------------------------------------------------------------------------------


 
(k) Litigation. There is no suit, action or any arbitration, administrative,
legal or other proceeding of any kind or character, or any governmental
investigation pending or, to the best knowledge of XTHN, threatened against XTHN
materially affecting its assets or business (financial or otherwise), and XTHN
is not in violation of or in default with respect to any judgment, order, decree
or other finding of any court or government authority. There are no pending or,
to the knowledge of XTHN, threatened actions or proceedings before any court,
arbitrator or administrative agency, which would, if adversely determined,
individually or in the aggregate, materially and adversely affect its assets or
business. XTHN has no knowledge of any existing or threatened occurrence, action
or development that could cause a material adverse affect on XTHN or its
business, assets or condition (financial or otherwise) or prospects.


(l) Development. XTHN agrees and warrants that it has the expertise necessary to
and has had the opportunity to independently evaluate the inventions of the
Licensed Patents and develop same for the market.


2.03 Investment Representations of UTEK. UTEK represents and warrants to XTHN
that:


(a) General. It has such knowledge and experience in financial and business
matters as to be capable of evaluating the risks and merits of an investment in
XTHN Shares pursuant to the Acquisition. It is able to bear the economic risk of
the investment in XTHN Shares, including the risk of a total loss of the
investment in XTHN Shares. The acquisition of XTHN Shares is for its own account
and is for investment and not with a view to any distribution of such shares.
Except a permitted by law, it has no present intention of selling, transferring
or otherwise disposing in any way of all or any portion of the shares at the
present time. All information that it has supplied to XTHN is true and correct.
It has conducted all investigations and due diligence concerning XTHN to
evaluate the risks inherent in accepting and holding the shares which it deems
appropriate, and it has found all such information obtained fully acceptable. It
has had an opportunity to ask questions of the officers and directors of XTHN
concerning XTHN Shares and the business and financial condition of and prospects
for XTHN, and the officers and directors of XTHN have adequately answered all
questions asked and made all relevant information available to them. UTEK is an
“accredited investor,” as the term is defined in Regulation D, promulgated under
the Securities Act of 1933, amended, and the rules and regulations thereunder.


(b) Stock Transfer Restrictions. UTEK acknowledges that the XTHN Shares will not
be registered and UTEK will not be permitted to sell or otherwise transfer the
XTHN Shares in any transaction in contravention of the following legend, which
will be imprinted in substantially the following form on the stock certificate
representing XTHN Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.


However, should XTHN file for additional registration of its shares, between the
execution of this Agreement and 180 days thereafter, UTEK will have “piggyback”
registration rights for the 136,838 shares it will receive in this transaction.
Should XTHN not file for additional registration rights within 180 days of the
Effective date, then XTHN will provide full registration rights to the above
shares at no additional cost to UTEK.


(c)  Legend.  Subject to Rule 144 restrictions, 12 months following the stock
acquisition described herein, XTHN agrees to and shall direct its transfer agent
to remove the above legend upon the issuance by UTEK's legal counsel that the
above legend can be removed from UTEK's shares.  XTHN agrees to and promptly
shall provide any information requested by UTEK or UTEK's counsel and to make
further direction to its transfer agent as necessary for such issuance of an
opinion regarding removal of the legend or the sale of such restricted shares
under Rule 144 or other available exemption from registration. A letter
affecting the issuance of the certificate without the restrictive legend one
year from the date of closing is attached as Exhibit D.
 
Page 8 of 17

--------------------------------------------------------------------------------




 
ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING

3.01. Corporate Approvals. Prior to Closing Date, each of the parties shall
submit this Agreement to its board of directors and, if necessary, its
respective shareholders and obtain approval of this Agreement. Copies of
corporate actions taken shall be provided to each party.


3.02 Access to Information. Each party agrees to permit, upon reasonable notice,
the attorneys, accountants, and other representatives of the other parties
reasonable access during normal business hours to its properties and its books
and records to make reasonable investigations with respect to its affairs, and
to make its officers and employees available to answer questions and provide
additional information as reasonably requested.


3.03 Expenses. Each party agrees to bear its own expenses in connection with the
negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.


3.04 Covenants. Except with the prior written approval of XTHN or of ABGT or
UTEK, as the case may be, each party agrees that it will:


(a) Use its good faith efforts to obtain all requisite licenses, permits,
consents, approvals and authorizations necessary in order to consummate the
Acquisition; and


(b) Notify the other parties upon the occurrence of any event which would have a
materially adverse effect upon the Acquisition or the transactions contemplated
by this Agreement or upon the business, assets or results of operations; and


(c) Not modify its corporate structure, except, upon prior written notice to the
other parties, as necessary or advisable in order to consummate the Acquisition
and the transactions contemplated by this Agreement.


ARTICLE 4 ARTICLE 4
CONDITIONS PRECEDENT


The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:


4.01. Each party must obtain the approval of its board of directors and such
approval shall not have been rescinded or restricted.


4.02. Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.


4.03. There shall be no claim or litigation instituted or threatened in writing
by any person or government authority seeking to restrain or prohibit any of the
contemplated transactions contemplated by this Agreement or challenge the right,
title and interest of UTEK in the ABGT Shares, ABGT in the License Agreement, or
the right of ABGT or UTEK to consummate the Acquisition contemplated hereunder.


4.04. The representations and warranties of the parties shall be true and
correct in all material respects at the Effective Date.
 
Page 9 of 17

--------------------------------------------------------------------------------




4.05. The Technology and Intellectual Property shall have been prosecuted in
good faith with reasonable diligence.

4.06. The License Agreement shall have been executed and delivered by all
parties thereto and, to the best knowledge of UTEK and ABGT, the License
Agreement shall be valid and in full force and effect without any default under
such agreement.


4.07. XTHN shall have received, at or within 5 days before the Closing Date,
each of the following:


(a) the stock certificates representing the ABGT Shares, duly endorsed (or
accompanied by duly executed stock powers) by UTEK for cancellation;


(b) all documentation relating to ABGT’s business, all in form and substance
satisfactory to XTHN;


(c) such agreements, files and other data and documents pertaining to ABGT’s
business as XTHN may reasonably request;


(d) copies of the general ledgers and books of account of ABGT, and all federal,
state and local income, franchise, property and other tax returns filed by ABGT
since the inception of ABGT;


(e) certificates of (i) the Secretary of State of the State of Florida as to the
legal existence and good standing, as applicable (including tax), of ABGT in
Florida;


(f) the original corporate minute books of ABGT, including the articles of
incorporation and bylaws of ABGT, and all other documents filed in this
Agreement;


(g) all consents, assignments or related documents of conveyance to give XTHN
the benefit of the transactions contemplated hereunder;


(h) such documents as may be needed to accomplish the Closing under the
corporate laws of the states of incorporation of XTHN and ABGT, and


(i) such other documents, instruments or certificates as XTHN, or its counsel
may reasonably request.


4.08. XTHN shall have completed its due diligence investigation of ABGT to
XTHN’s satisfaction in its sole discretion.


4.09. XTHN shall receive the resignations of each director and officer of ABGT
effective the Closing Date.


ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION


5.01.  Survival of Representations and Warranties.


(a)  The representations and warranties made by UTEK and ABGT shall survive for
a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.

(b)  The representations and warranties made by XTHN shall survive for a period
of 1 year after the Closing Date, and thereafter all such representations and
warranties shall be extinguished, except with respect to claims then pending for
which specific notice has been given during such 1-year period.
 
Page 10 of 17

--------------------------------------------------------------------------------




5.02   Limitations on Liability. XTHN agrees that UTEK shall not be liable under
this agreement to XTHN or their respective successor’s, assigns or affiliates
except where damages result directly from the gross negligence or willful
misconduct of UTEK or its employees. In no event shall UTEK's liability exceed
the total amount of the fees paid to UTEK under this agreement, nor shall UTEK
be liable for incidental or consequential damages of any kind. XTHN shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering of services by UTEK under this Agreement, unless it is finally
judicially determined that such Losses resulted from the gross negligence or
willful misconduct of UTEK. The terms of this paragraph shall survive the
termination of this agreement and shall apply to any controlling person,
director, officer, employee or affiliate of UTEK.


5.03 Indemnification. XTHN agrees to indemnify and hold harmless UTEK and its
subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to matters or arising from this Agreement, except to the extent that
any such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.


ARTICLE 6
REMEDIES


6.01 Specific Performance. Each party’s obligations under this Agreement are
unique. If any party should default in its obligations under this Agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.


6.02 Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.


ARTICLE 7
ARBITRATION


In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in New York, New York. The cost of arbitration shall be borne by
the party against whom the award is rendered or, if in the interest of fairness,
as allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding. The arbitrators shall be selected as follows: one by
XTHN, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.
 
Page 11 of 17

--------------------------------------------------------------------------------




ARTICLE 8
MISCELLANEOUS


8.01. No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.


8.02. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.

8.03. Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.


8.04. This Agreement shall be governed by and construct in accordance with the
laws of the State of Delaware without regard to principles of conflicts of law.


8.05. This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.


8.06. Notices or other communications required to be made in connection with
this Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.


8.07. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


8.08. This Agreement may be executed in multiple counterparts, each of which
shall constitute one and a single Agreement.


8.09 Any facsimile signature of any part to this Agreement or to any other
Agreement or document executed in connection of this Agreement should constitute
a legal, valid and binding execution by such parties.





(signatures on next page)
 
Page 12 of 17

--------------------------------------------------------------------------------






XETHANOL CORPORATION
ADVANCED BIOMASS GASIFICATION
 
TECHNOLOGIES, INC.
   
By:/s/ Christopher d’Arnaud-Taylor
By:/s/ Joel Edelson
Christopher d’Arnaud-Taylor,
Joel Edelson
Chairman, CEO and President
President
   
Address:
Address:
1185 Avenue of the Americas
2109 E. Palm Avenue
New York, New York 10036
Tampa, Florida 33605
Date: May 22, 2006
Date: May 22, 2006


UTEK CORPORATION




By: /s/ Cliff Gross
Cliff Gross
Chief Executive Officer


Address:
2109 E. Palm Avenue
Tampa, Florida 33605


Date: June 13, 2006
 
By ___________________________
 
____________________________
 
Compliance Officer Approval
 
Date: __________________



 
 
Page 13 of 17

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Outstanding Agreements
 

1.  
License Agreement from The Energy & Environmental Research Center (EERC) a
nonprofit branch of the University of North Dakota (UND)




2.  
Cooperative Research Agreement with the EERC Foundation





Page 14 of 17

--------------------------------------------------------------------------------




EXHIBIT B


 
ADVANCED BIOMASS GASIFICATION TECHNOLOGIES, Inc.
 
Financial Statements as of
 
June 13th , 2006
 
 
 
Page 15 of 17

--------------------------------------------------------------------------------


 
EXHIBIT C


 
XETHANOL CORPORATION
 


FORM 10-KSB


QUARTERLY REPORT PURSUANT TO SEABGTON 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934
Including Audited Financial Statements
For the fiscal year ended December 31, 2005
 
 
 
Page 16 of 17

--------------------------------------------------------------------------------


 


EXHIBIT D


(company letterhead here)






June 13th , 2006


Corporate Stock Transfer, Inc.
3200 Cherry Creek Drive South
Suite 430
Denver, CO 80209


Dear Gentlemen:


Re: Transfer of (XTHN) XETHANOL CORPORATION Stock to UTEK Corporation


This letter does hereby authorize Corporate Stock Transfer, Inc., upon request
by UTEK Corporation or its authorized agent, to issue to UTEK Corporation a new
stock certificate representing 136,838(One hundred eighty five thousand, seven
hundred eighty) shares in XTHN. These new shares issued shall be issued without
a restricted transfer legend.


The authorization for this letter shall become effective one year from the date
of this letter.




Signed,




/s/ Christopher d’Arnaud-Taylor
Christopher d’Arnaud-Taylor
Chairman, CEO and President
 
Page 17 of 17

--------------------------------------------------------------------------------

